On Motion for Rehearing.
Appellants have timely filed their motion for rehearing, together with a supplemental transcript containing an agreed motion of the parties, together with an order of the trial court postponing the hearing on the amended motion for new trial from June 2, 1969, to June 27, 1969. Such latter date was within the forty-five-day period after the amended motion for new trial was filed and therefore did not postpone the time for determination of said motion past July 3, 1969, when it was overruled by operation of law. Rule 329b, T.R. C.P.; Flowers v. Muse, 427 S.W.2d 727 (Tex.Civ.App. — San Antonio 1968, writ ref’d).
The motion for rehearing is overruled.